Pope, Judge.
On June 16, 1975 appellants filed an appeal pursuant to Code Ann. § 36-601 protesting an award of assessors in a condemnation proceeding brought by DeKalb County. On April 16,1980 appellants filed a petition seeking to compel DeKalb County to enter the case with a named attorney of record and to proceed to final trial. On motion of DeKalb County the appeal was dismissed, the trial court holding that appellant had “presented no sufficient grounds for avoidance of the requirements of said Code section that such appeal be heard at the term succeeding the filing of the appeal.” Dismissal of appellants’ appeal was erroneous because Code Ann. § 36-601 places the duty to bring the issue to trial squarely upon the judge, and no burden is imposed upon either party to insure that the case is timely tried. Lackey v. DeKalb County, 156 Ga. App. 309 (274 SE2d 705) (1980).

Judgment reversed.


Quillian, C. J., and McMurray, P. J., concur.